Citation Nr: 0901138	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
laceration residuals of the left lower extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1947.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this claim is with the RO 
in Portland, Oregon.

In his substantive appeal from June 2007, the veteran stated 
that he was "dropping the claim for increase in scar because 
according to CFR 10 [percent] is the highest it can be 
rated."  In an associated statement in support of claim, the 
veteran requested that his dermatitis of the left lower 
extremity be considered for an increased rating.  Given that 
the veteran's scar, stasis dermatitis, and vascular 
insufficiency are all laceration residuals for which he is 
service-connected, the Board does not consider the veteran's 
substantive appeal statement to be a withdrawal of his claim.  
The Board will thus consider each laceration residual 
separately.

The Board also notes that in his June 2007 substantive 
appeal, the veteran stated that he believed the effective 
date of his service connected scar should be the date of his 
original claim.  This freestanding claim for an earlier 
effective date for grant of service connection came some 14 
months after the January 2006 rating decision that 
established service connection for the veteran's laceration 
residuals.  In a May 2008 rating decision, the RO denied the 
veteran's freestanding claim for an earlier effective date.  
Although the period to initiate an appeal of that decision 
does not end until May 2009, the veteran has not yet 
initiated an appeal.  Hence, there is no issue presently 
before the Board as to the date assigned for grant of service 
connection for this disability.  38 U.S.C.A. § 7105(b)(1).


FINDINGS OF FACT

1.  The veteran's laceration residuals result in a 
superficial scar of the left lower extremity measuring 85.6 
square centimeters that is painful on examination but does 
not limit motion; dermatitis of the left lower extremity 
affecting less than 5 percent of the entire body and less 
than 5 percent of the exposed areas, and requires no more 
than topical therapy.

2.  The veteran's laceration residuals result in vascular 
insufficiency of the left lower extremity with no more than 
intermittent edema.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for the veteran's laceration residual resulting in 
a scar and dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7804, 7806 (2008).

2.  The criteria for a separate 10 percent, but no more than 
10 percent, rating for laceration residual resulting in 
vascular insufficiency of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7121 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for laceration residuals of the left lower 
extremity, the Board must evaluate all the evidence of record 
reflecting the severity of the veteran's disability from the 
date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible for a veteran to have "separate and distinct 
manifestations," permitting separate ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

A scar is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7804 as follows:

Scars, superficial, painful on 
examination..............10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar 
on the tip of a finger or toe even 
though amputation of the part would not 
warrant a compensable evaluation.

A 10 percent disability rating is the maximum rating 
available under Diagnostic Code 7804, which the veteran 
received in a January 2006 RO decision.

The only Diagnostic Code with higher ratings for scars 
applicable to the veteran's disability is Diagnostic Code 
7801.  Scars, other than head, face or neck, that are deep or 
that cause limited motion is evaluated under Diagnostic Code 
7801 by application of a general rating formula for the skin 
as follows:

Area or areas exceeding 144 square 
inches (929 sq.cm.)......................................................40

Area or areas exceeding 72 square inches 
(465 sq.cm.)......................................................30

Area or areas exceeding 12 square inches 
(77 sq.cm.)......................................................20

Area or areas exceeding 6 square inches 
(39 sq.cm.)......................................................10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 
§ 4.25 of this part.

Note (2): A deep scar is one associated 
with underlying soft tissue damage.

Dermatitis is evaluated under Diagnostic Code 7806 by 
application of a general rating formula for the skin as 
follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed 
areas affected, or; constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month 
period......................................60

20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, 
but not constantly, during the past 12 
month period......30

At least 5 percent but less than 20 
percent, of the entire body, or at 
least 5 percent but less than 20 
percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less then six weeks 
during the past 12-month 
period........................................................10

Less than 5 percent of the entire body 
or less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-
month period.........................................................0

The veteran accurately stated in his substantive appeal, 
dated June 2007, that he has already received the maximum 
rating of 10 percent disabling under Diagnostic Code 7804 for 
his scar of the left lower extremity.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Because the veteran's service 
connected laceration residuals resulting in a scar and 
dermatitis are both disabilities of the skin, the Board is 
not permitted to pyramid the separate ratings for these skin 
manifestations of his disability.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  However, the Board may consider 
whether a rating higher than 10 percent disabling is 
warranted under Diagnostic Code 7806, for dermatitis.

According to Diagnostic Code 7806, dermatitis is to be rated 
appropriately under 7806 "[o]r rate[d] as disfigurement of 
the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability."  In this case, the veteran's predominant 
disability is his scar.  

In November 2005, the veteran underwent a VA examination of 
his scar.  The Board notes that the examiner referenced a 
photograph of the scar which was forwarded with the claims 
file.  However, upon examination of the record, no scar 
photograph could be found.  Given the examiner's detailed 
description of the scar and given the unlikelihood of 
locating the scar photograph, the Board finds that the 
evidence of record is sufficient to determine the merits of 
the veteran's claim. 

During the November 2005 VA examination, the examiner 
indicated that the veteran's scar measured an area of 85.6 
centimeters and had significant point tenderness at the 
center of the scar.  The scar was reddish-brown in coloration 
and skin to the entire area was atrophic, shiny, and scaly.

Although the examiner measured the veteran's scar at 85.6 
square centimeters, which would qualify him for a 20 percent 
disability rating under Diagnostic Code 7801, the veteran's 
scar is superficial with no underlying tissue loss.  In 
addition, the examiner found no apparent inflexibility in the 
skin or limitation of movement related to the scar.  Thus, a 
rating of 20 percent disabling under Diagnostic Code 7801 is 
not warranted.

The examiner indicated that the veteran's dermatitis was less 
than 5 percent of the entire body and less than 5 percent of 
exposed areas affected.  The veteran did not have any 
outbreaks of the dermatitis in over a year and any pain or 
irritation associated with the dermatitis was resolved with 
heat to the area or over-the-counter agents such as hydrogen 
peroxide and apple cider vinegar.  He was not undergoing 
systemic therapy or other immunosuppressive drugs to treat 
his dermatitis.  Thus, a rating in excess of 10 percent 
disabling for the veteran's laceration residuals resulting in 
dermatitis is not warranted.

The Board now turns to the veteran's laceration residuals 
resulting in vascular insufficiency.  In the November 2005 VA 
examination, the examiner rendered a diagnosis of the scar 
with neuropathic pain and stasis dermatitis significant of 
vascular insufficiency.  In addition, the examiner indicated 
that it was at least as likely as not that the veteran's 
vascular insufficiency to the left lower extremity is due to 
the previous injury consistent with the scar incurred in 
service.  This finding serves as the basis for an award of a 
separate evaluation for the veteran's service connected 
vascular insufficiency.

In determining the appropriate rating criteria for the 
veteran's service-connected vascular insufficiency, the Board 
notes at the outset that there is no diagnostic code directly 
on point.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The disability in question, the veteran's laceration 
residuals resulting in vascular insufficiency, is rated by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7121, for 
post-phlebitic syndrome of any etiology with findings 
attributed to venous disease.  The Board has reviewed other 
diagnostic codes and finds this to be the clearly most 
appropriate code for the veteran's vascular insufficiency.

Vascular insufficiency may be evaluated under Diagnostic Code 
7121 by application of a general rating formula for diseases 
of the heart and by application of a formula based on post-
phlebitic syndrome of any etiology with the following 
findings attributed to venous disease:

Massive board-like edema with constant 
pain at rest.........................................................100

Persistent edema or subcutaneous 
induration, statis pigmentation or 
eczema, and persistent ulceration....60

Persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration..................40

Persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema...................................20

Intermittent edema of extremity or 
aching and fatigue in leg after 
prolonged standing or walking, with 
symptoms relieved by elevation of 
extremity or compression 
hosiery.......................................10

Asymptomatic palpable or visible 
varicose veins......0

The examiner indicated, in the November 2005 VA examination, 
that there was 1+ edema of the veteran's left lower 
extremity.  Although the examiner does not indicate whether 
the edema is persistent or intermittent, there are no other 
VA treatment reports of record indicating that the veteran 
had edema of the left lower extremity at any time.  At best, 
given that the examiner noted slight edema of the veteran's 
left lower extremity, the veteran has no more than 
intermittent edema and a rating of 10 percent disabling is 
appropriate.

Based on the above, the veteran's laceration residuals 
resulting in vascular insufficiency warrants a separate 
evaluation of 10 percent disabling during the period of this 
appeal.  The preponderance of the evidence is against a 
rating higher than 10 percent and application of the benefit-
of-the-doubt rule resulted in the determination of a 10 
percent evaluation.  As to the veteran's laceration residuals 
resulting in dermatitis, the preponderance of the evidence is 
against a rating higher than 10 percent and the evidence is 
not so evenly balanced as to allow for application of the 
benefit-of-the-doubt rule with regard to a higher evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23, 353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for laceration residuals to the left lower 
extremity.  There has been no "increased rating claim."  
Rather, there has been only one claim as to the veteran's 
laceration residuals to the lower left shin, the original 
claim in which the veteran sought to establish service 
connection and receive compensation for this disability.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).  

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in July 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.

The Board recognizes that the duty to notify with regard to 
the notice discussed by Dingess was not satisfied prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the notice explained in Dingess was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2008.  The letter informed the 
veteran of how VA assigns disability ratings and effective 
dates, as well as informed the veteran of his and VA's 
respective duties for obtaining evidence and of what evidence 
was required to substantiate the claim.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error were 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2008, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient records.  An appropriate VA 
examination was afforded the veteran in November 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for laceration 
residual resulting in a scar and dermatitis is not warranted.  
To this extent, the appeal is denied.  

A separate 10 percent evaluation for vascular insufficiency 
resulting from laceration of the left lower extremity is 
granted subject to regulations governing the payment of 
monetary awards.  To this extent, the appeal is granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


